Citation Nr: 0208199	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-48 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc protrusion, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and had several subsequent periods of active 
duty for training in connection with service in the New York 
Army National Guard.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the procedural history is relevant.  In a June 
1993 rating decision, the RO granted service connection for 
chronic low back strain with disc protrusion and assigned a 
40 percent rating from August 11, 1992.  In July 1995, the 40 
percent rating was terminated from October 1, 1995, because 
the veteran did not report for a VA examination scheduled to 
determine the current status of the low back disability.  The 
veteran subsequently expressed a willingness to report, and 
the necessary clinical studies were performed in 1995 and 
1996.  A rating board reviewed the claim in June 1996, at 
which time a 20 percent rating was assigned from October 1, 
1995, the date of the prior discontinuation of compensation.  
The present appeal is from this rating.  In March 2001, 
following additional development, the RO increased the rating 
to 40 percent from October 1, 1995.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 40 percent rating for his service-
connected low back disability.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  

The Board notes that since the June 1993 rating decision was 
not appealed by the veteran, the issue before the Board is 
limited to whether the veteran is entitled to a rating higher 
than 40 percent during the period since October 1, 1995.  In 
other words, this is not an initial rating claim subject to 
staged ratings under Fenderson v. West, 12 Vet. App. 119 
(1999).

This case was previously before the Board and was remanded to 
the RO in January 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by pain 
radiating to the lower extremities, productive of moderate 
limitation of motion of the lumbar spine, and no more than 
severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain with disc protrusion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the September 1996 Statement of the Case (SOC) 
and November 1996 and March 2001 Supplemental Statements of 
the Case (SSOC), the veteran and his representative were 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claim on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes VA outpatient treatment records dated during the 
appeals period and reports of VA examinations conducted in 
1995, 1996 and 1999.  The RO has completed the detailed 
development ordered in the Board's January 1999 remand.  In a 
March 1999 statement, the veteran reported that the only 
treatment he had received for his back condition had been at 
the VA Medical Center (VAMC) in Buffalo, New York.  The Board 
notes that records from the Buffalo VAMC have been associated 
with the claims file.  The veteran has not identified any 
other outstanding evidence that might aid his claim.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action that need be 
undertaken to comply with the provisions of the VCAA.  The 
veteran and his representative have pointed to no actions 
they believe need be taken and there is no indication of any 
outstanding evidence that could substantiate the claim.  
Since the record is complete and there is no reasonable 
possibility of any other evidence that could substantiate the 
claim, the requirement that the veteran be informed of the 
division of responsibilities between VA and a claimant in 
developing the record is moot.  Therefore, there is no 
prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Factual Background

On VA spine examination in December 1995, the veteran 
reported having frequent radiating pain to his right lower 
extremity and occasionally to his left lower extremity.  He 
stated that the pain was aggravated by damp and cold weather.  
He indicated that he wore a back brace, ambulated with the 
use of a cane and took Tylenol for pain.  He indicated that 
he had not worked since 1989 due to his lower back problem.  
He stated that he was occasionally constipated, but denied 
any other bowel or bladder problems.  

Physical examination revealed a slight to moderate degree of 
spasm about the paravertebral muscles of the lumbar spine.  
His gait and trunk movements were moderately guarded.  Range 
of motion was flexion to 50 degrees, extension to 15 degrees, 
lateral bending to 70 degrees bilaterally and rotation to 60 
degrees bilaterally.  All movements were performed with a 
moderate degree of pain.  Deep tendon reflexes in the lower 
extremities were hypoactive but equal bilaterally.  The 
extensor hallucis longus muscle on the right appeared to be 
somewhat weaker than the left.  Sensory examination revealed 
dullness on the dorsal left lateral aspect of the left foot.  
X-rays of the lumbar spine were normal.  The diagnosis was 
chronic low back pain with radicular pain to the lower 
extremities secondary to herniated nucleus pulposus at the 
level of L5 and S1.  

On VA nerves examination in January 1996, it was noted that 
the veteran walked with some functional-related limping and 
some degree of facial grimacing.  Romberg test was negative.  
Sensory perception was normal.  Strength was 5/5.  There was 
normal muscle tone.  The spine was nontender.  Straight leg 
raising was normal.  He could walk on his toes and heels and 
perform tandem walking.  The examiner concluded that the 
neurological examination was unremarkable and that the 
veteran was not disabled at that point.  

On VA spine examination in October 1996, it was noted that 
the veteran was fully ambulatory and was employed as a barber 
where he was usually able to work full time with intervals of 
rest.  Physical examination revealed that he was able to walk 
on his heels and toes with a moderate degree of difficulty.  
Range of motion was flexion to 45 degrees, extension to 20 
degrees, lateral bending to 30 degrees bilaterally and 
rotation to 60 degrees bilaterally.  Deep tendon reflexes in 
the lower extremities were active and equal bilaterally.  
Strength in the extensor hallucis longus muscle on the right 
was slightly weaker than on the left.  Sensory examination 
revealed dullness about the lateral aspect of each foot.  The 
diagnosis was chronic strain of the lumbar spine with 
radicular pain to the right lower extremity.  

In April 1997, the veteran testified that he was receiving 
physical therapy and medication through the outpatient 
clinic.  He indicated that his back problems seemed to 
increase in cold weather and that he used a back brace when 
at work.  He worked as a barber and sometimes had to sit down 
because of back spasms.  He also had problems sleeping and 
when he sat for too long.  He stated that his pain level had 
been fairly static, but that he had learned to live with it.  
See April 1997 hearing transcript.  

Received in March 1999 were VA outpatient treatment records 
dated from 1995 to 1999 reflecting repeated complaints of and 
treatment for the veteran's low back condition.  In June 
1996, the veteran complained of back pain radiating down both 
legs.  He was in mild discomfort.  In July 1996, straight leg 
raising was to 90 degrees and sensation was normal.  The 
diagnosis was back pain with radiating pain.  In January 
1997, he was receiving physical therapy with temporary 
relief.  Diffuse tenderness was noted over the lower back.  
Motor strength was 5/5 and sensation was intact.  Diagnosis 
was chronic low back pain.  The following month, it was noted 
that there was no significant functional improvement after 20 
physical therapy treatments.  A TENS unit was recommended.  
In April 1997, there was moderate limitation of flexion and 
pain on rotation.  Straight leg raising was positive.  In 
December 1997, he complained of chronic low back pain with 
recent increased pain, described as constant.  A report in 
February 1998 noted some relief of symptoms with physical 
therapy.  However, he still had radiating pain to his left 
leg and some numbness in his left first toe.  These symptoms 
were described as increasing with activity.  An X-ray report 
that month showed an impression of diffuse disc bulge at L3-4 
and L4-5.  

The veteran was afforded another VA examination in August 
1999.  At that time, he reported continued low back pain and 
discomfort that had worsened over the last six months.  He 
denied any bowel or bladder problems.  He complained of 
bilateral radicular pain down the posterior aspect of the leg 
on occasions.  He worked as a barber and was unable to stand 
for prolonged periods and had to sit on a stool on occasion 
to cut his clients hair due to his low back pain and 
radicular symptoms.  Prolonged sitting and walking aggravated 
his low back pain.  He stated that he was unable to run or 
play sports.  He reported having pain on a daily basis along 
with occasional stiffness, mostly in the mornings.  He had 
history of weakness with inability to do any amount of 
lifting.  Twisting the wrong way caused pain and discomfort 
in his lower back.  There was fatigue and lack of endurance.  
He took Tylenol for pain as needed.  He also used a TENS unit 
along with a heating pad and swimming which helped his lower 
back pain and also helped alleviate his spasms.  He denied 
any history of flare-up secondary to avoidance.  He used a 
lumbar corset and straight cane for long distance ambulation.  

Physical examination revealed that he walked with an antalgic 
gait.  He was unable to walk on his toes, but was able to 
walk on his heels without difficulty.  Lumbar lordosis was 
well-preserved.  There was no postural abnormality, fixed 
deformity or atrophy of the paraspinal muscles of the 
lumbosacral area.  Palpation revealed pain in the region of 
the L4 vertebra.  Range of motion was flexion to 80 degrees 
with pain at 70 degrees, extension to 25 degrees with pain at 
20 degrees, right lateral flexion to 35 degrees without pain, 
left lateral flexion to 35 degrees with pain at 30 degrees 
and rotation to 45 degrees bilaterally without pain.  Sensory 
examination revealed decreased sensation to pinprick to the 
right deep peroneal nerve distribution which corresponds to 
the first web space of the right foot.  Passive range of 
motion was full throughout.  Muscle strength was 5/5.  Deep 
tendon reflexes were 2+ and symmetric.  Straight leg raising 
was negative to 80 degrees bilaterally.  The diagnosis was 
chronic lumbosacral strain secondary to lumbar disk 
herniation L3-4 and L4-5.  

In an e-mail addendum received in November 1999, the VA 
examiner explained that pain was subjective and difficult to 
fully define.  The examiner added that no weakened movements 
had been elicited during the examination and that the same 
was true with respect to excess fatigability and 
incoordination.  Muscle bulk and tone were normal throughout.  
There was no evidence of nerve root tension or entrapment.  
He referred to the examination report that showed "full 
sensory and motor components."  The examiner noted that 
there were periods of pain free or diminished pain sensation 
which the veteran was unable to adequately account for.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's low back disability is currently evaluated as 
40 percent disabling.  This is the highest schedular 
evaluation that may be assigned under either diagnostic code 
5292 for severe limitation of motion of the lumbar spine, or 
diagnostic code 5295 for severe lumbosacral strain.  The 
veteran may also be evaluated under diagnostic code 5293 of 
the Rating Schedule.  Diagnostic code 5293 provides that for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, a 40 percent evaluation is 
warranted.  For pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

A rating greater than that currently in effect is also 
available where there is complete bony fixation, or 
ankylosis, of the spine (diagnostic code 5286); unfavorable 
ankylosis of the lumbar spine (diagnostic code 5289); or 
residuals of a fractured vertebra (diagnostic code 5285).  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289.  See West 
v. Brown, 6 Vet.App. 35, 39 (1993) (absent contrary 
expression by claimant, VA must consider entitlement to all 
available ratings for service-connected condition).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination. 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, diagnostic code 5286 is, 
similarly, not applicable.  In addition, diagnostic code 5289 
is not applicable because, as discussed below, there is no 
evidence of functional impairment due to pain productive of 
disability more comparable to ankylosis of the lumbar spine.  
Moreover, a rating higher than 40 percent is not warranted 
under diagnostic code 5293 for intervertebral disc syndrome.

It is significant to note that while slight to moderate 
muscle spasms were noted on VA examination in December 1995, 
neurological evaluation in January 1996 was unremarkable and 
the examiner concluded that the veteran was not disabled.  
When examined by VA in October 1996 deep tendon reflexes in 
the lower extremities were active and equal bilaterally.  
There was only slight weakness in the right extensor hallucis 
longus muscle and dullness about the lateral aspect of each 
foot.  While the August 1999 VA examination revealed 
decreased sensation to pinprick in a nerve corresponding to 
the right foot, the remainder of the examination did not 
reflect findings representative of "pronounced" 
intervertebral disc syndrome.  There was no evidence of 
demonstrable muscle spasm or absent ankle jerk.  The veteran 
also retained normal power in the lower extremities.  In the 
November 1999 addendum, the examiner noted that examination 
revealed no evidence of nerve root tension or entrapment and 
that sensory and motor components were "full."  Based on 
the above evidence, the Board concludes that no more than 
severe recurring attacks, with intermittent relief as the 
result of intervertebral disc syndrome is demonstrated. 

The Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 40 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the low back, to include decreased 
endurance, excess fatigability, and incoordination.  In this 
regard, the Board notes that the August 1999 VA examiner 
noted in the November 1999 email addendum that there was no 
evidence of weakened movement, excess fatigability and 
incoordination on examination.  There is no competent 
credible evidence at this time suggesting that the back 
disability results in symptoms that would warrant a schedular 
evaluation in excess of 40 percent under 38 C.F.R. §§ 4.40 
and 4.45, or the applicable diagnostic codes.  In this 
regard, the Board must emphasize that subjective complaints 
or descriptions alone are not sufficient to support a higher 
rating based upon functional loss due to pain; there must be 
objective support for the subjective complaints or 
descriptions of symptoms.  In this case, it is clear that the 
clinical findings do not support a higher rating based upon 
38 C.F.R. §§ 4.40 and 4.45.  The current low back 
symptomatology is best represented by the 40 percent 
schedular evaluation under Diagnostic Code 5293 and, 
therefore, the 40 percent evaluation is continued.

The Board acknowledges the representative's request that a 
"staged" rating be considered pursuant to the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Fenderson v. West, 12 Vet.App. 119 (1999) (held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating).  However, the 
Board notes that the veteran expressed no disagreement with 
the June 1993 rating decision that granted service connection 
for the low back disability and assigned a 40 percent 
evaluation.  Therefore, the holding in Fenderson is 
inapplicable.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West Supp. 2001).  


ORDER

Entitlement to an increased rating for lumbosacral strain 
with disc protrusion is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

